Jackson, Chief Justice.
[Suit was brought to the April term, 1884, of Whitfield superior court. The sheriff made a return of service by leaving a copy at the most notorious place of abode of the defendant. At the appearance term, the defendant filed > a traverse of the entry, but the sheriff was not made a party. At the next term, when the case was called, coun-. sel for the plaintiff moved to strike the traverse on that', ground. Before any decision was made, the court allowed i the sheriff to be made a party. At. the next term, the motion to strike was renewed and overruled,,and the tra- • verse being submitted to the judge without a,.jury, .he sustained it, and the plaintiff